*13OPINION OF THE COURT
Per Curiam.
By decision and order on motion of this Court dated May 11, 2005, the respondent was immediately suspended from the practice of law, pursuant to 22 NYCRR 691.4 (l) (1) (i), upon a finding that he constituted an immediate threat to the public interest based upon his failure to answer two complaints. In the course of that order, the petitioner was authorized to institute and prosecute a disciplinary proceeding against the respondent, the respondent was directed to submit an answer within 20 days after service upon him of a copy of the decision and order on motion, and the issues raised were referred to the Honorable John J. Clabby, as Special Referee to hear and report. The petition contains one charge of misconduct based upon the respondent’s failure to cooperate with the petitioner.
The decision and order dated May 11, 2005, was personally served upon the respondent on May 19, 2005. The respondent identified himself and signed a copy of the blueback admitting service. The respondent failed either to submit an answer to the petition within the time permitted or apply for an extension of time to answer. He is, therefore, in default and the charges must be deemed established.
Although he admitted service of the petitioner’s notice of motion for leave to impose discipline upon his default on July 25, 2005, the respondent failed to submit any reply thereto.
Accordingly, the petitioner’s motion to disbar the respondent on default is granted, the charge in the petition is deemed established and, effective immediately, the respondent is disbarred on default and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Florio, H. Miller, Schmidt and Luciano, JJ., concur.
Ordered that the motion is granted; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Lennox C. Patterson, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Lennox C. Patterson, shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Lennox C. Patterson, is commanded to continue to desist and *14refrain from (1) practicing law in any form, either as principal, agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Lennox C. Patterson, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).